Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 15, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  158974                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re POTTER/LONG, Minors.                                         SC: 158974                         Richard H. Bernstein
                                                                     COA: 342731                        Elizabeth T. Clement
                                                                     Wayne CC Family Div:               Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      15-520808-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 15, 2019
           t0212
                                                                                Clerk